Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, Wisconsin53202 September 3, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the PIA High Yield Fund and the PIA High Yield (MACS) Fund, each a series of the Trust, hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated August 31, 2010, and filed electronically as Post-Effective Amendment No. 329 to the Trust’s Registration Statement on Form N-1A on August 30, 2010. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services, LLC
